I concur in the opinion of Justice STANFORD that the trial court's order awarding plaintiff $800 of the $3,175 he asked for should be affirmed.
However, it is also my view that the cross-appeal of appellee, seeking the $2,375 additional, should be allowed as well.
The claim filed with the administratrix by appellee contained all the causes in which legal services were rendered by him for Davey and the amount due in each one, the total being $3,175.
This, according to Syler v. Katzer, 12 Cal. 2d 348,84 P.2d 137, 119 A.L.R. 422, cited by Justice Stanford, is all that is required. In considering the sufficiency of the claim in that case the court said: "The only requirement is that it statesuch facts as will apprise the executor or administrator of theamount of the demand." As filed with the administratrix, the claim did this and, therefore, was the same claim that the action was based on. Because the complaint states the facts necessary for a complaint more in detail than is found in the claim does not mean that the claim is not sufficient and is not the one on which the action is based. The complaint merely gives the additional fact that the different items of appellee's account became due and would be paid by Davey when he should be able to secure the interest of Mrs. Fitzsimmons in the Wallapai Brick Company, and this happened on May 9, 1939. Hence, the limitation did not begin to run until this date, and no one of the items was barred when suit was instituted. *Page 48 
In Syler v. Katzer, supra, the court said, "it may be said that there is no necessity that a creditor's claim be drafted with precision and completeness of a pleading." And in Sellai
v. Lemmon (Nev.), 151 P.2d 95, 96, the court said:
"The contention that there is a material difference between the claim and the cause of action set out in the amended complaint, is due to a mistaken notion that the former must be detailed with the same particularity required in pleading a cause of action upon it. The law is based upon reason and it would be unreasonable to require a claimant to seek the services of an attorney in preparing a claim against an estate with the attendant inconvenience and expense, or take the risk of losing a just claim. A claim need not stand the test of a pleading."
In both these cases the courts of California and Nevada remarked that a claim does not have to state the facts with the precision of a complaint and it is plain that this is true. To repeat the language of the Nevada court, "The law is based upon reason and it would be unreasonable to require a claimant to seek the services of an attorney in preparing a claim against an estate with the attendant inconvenience and expense, or take the risk of losing a just claim." This rule of law evidently grew out of the fact that most of the people who have claims against estates are ordinary folks and it would not be fair to them to require them to procure the services of an attorney to file a claim. The fact that in this case the claimant is an attorney makes no difference, the rule is founded upon the fact that most people who file claims are not lawyers.
I think appellee is entitled to all he asked for, $3,175. *Page 49